DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 10/06/2022 Response to Election/Restriction.
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 10/06/2022 is acknowledged.  Groups II-VI, claims 9-20, are withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MANAGEMENT OF NON-VOLATILE MEMORY ARRAYS WITH ANALOG WRITE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,535,403 to Lam et al. (hereafter Lam) OR US 10,228,853 to Koudele (hereafter Koudele).
With Lam reference:
Regarding independent claim 1, Lam teaches a system comprising: 
a memory array comprising a plurality of devices (FIG. 3: represented by storage cell 105, see 4:8-11); 
a digital-to-analog converter configured to convert a digital signal to an analog signal (FIG. 3: controllable current source 320 is a DAC, see 6:3-5.  DAC could be with resistor 322 or without resistor 322); 
a plurality of sample and hold circuits configured to receive the analog signal and store the analog signal as a charge (FIG. 3: a sample and hold circuit comprising buffer 310, transistors 324 and 338 to store analog signal as charge at output 316; FIG. 3 shows one sample and hold circuit is coupled to one master bit line MBL, there are inherently plurality of MBL in memory array); and 
an address controller configured to determine which sample and hold circuits of the plurality of sample and hold circuits receive the analog signal, the sample and hold circuits configured to feed the stored analog signals to the plurality of devices in the memory array (column decoder 535 of FIG. 5 to select a storage cell with column decoder line 145 of FIG. 3).
Regarding dependent claim 2, Lam teaches wherein the digital-to-analog converter is configured to convert a digital signal to an analog voltage signal (FIG. 3: controllable current source 320 with resistor 322 generate an analog voltage signal Write-Ref. Voltage 318).
Regarding dependent claim 3, Lam teaches wherein the digital-to-analog converter is configured to convert a digital signal to an analog current signal (FIG. 3: controllable current source 320 without resistor 322 generate an analog current ).
Regarding dependent claim 4, Lam teaches wherein the plurality of sample and hold circuits are configured to convert the analog current signal to an analog voltage signal prior to sampling and holding the analog signal as a charge (FIG. 3: current generated from controller current source 320 is convert into Write-Ref. Voltage 318 by coupling it to resistor 322).
Regarding dependent claim 7, Lam teaches wherein the plurality of sample and hold circuits are configured to convert the stored analog signal from a voltage signal to a current signal (FIG. 3: when Write Signal 345 is active, the voltage at node 316 is converted into current signal, and mirrored via transistors 332 and 336, see 6:35-43).
	With Koudele reference:
Regarding independent claim 1 and 8, with each sample and hold circuit is replaced with a separated digital and analog converter, recited limitations of claims 1 and 8 are understood as follows: 
Koudele teaches a system comprising:
a memory array comprising a plurality of devices (FIG. 7: memory cells 433 comprising a plurality of slices); 
a plurality of digital-to-analog converters, each configured to convert a digital signal to an analog signal (FIG. 7: digital-to-analog converters D/A 1-N), and receive digital inputs from the shared bus based on the address generated by the address bus (FIG. 7: e.g. digital-to-analog converter D/A 1 converts 8 bits of data from serial-to-parallel converter S2P 1 corresponding to a selected memory slice.  It is seen that the data are serially inputted to the S2P 1 via share bus); and 
an address controller configured to feed the analog signals to the plurality of devices in the memory array (i.e. writing 8 bits of data to the selected memory slice, see 9:67 to 10:11).

Claims 1, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,023,334 to Hoei et al. (hereafter Hoei).
Regarding independent claim 1, Hoei teaches a system comprising (see Fig. 11): 
a memory array comprising a plurality of devices (FIG. 1: memory array 104 comprising a plurality of memory cells as shown in FIG. 2); 
a digital-to-analog converter configured to convert a digital signal to an analog signal (FIG. 1: part of I/O control 112, which performs digital-to-analog functionality for write data, see 5:2-9); 
a plurality of sample and hold circuits configured to receive the analog signal and store the analog signal as a charge (FIG. 1: sample and hold circuitry 118, see 4:38-48); and 
an address controller configured to determine which sample and hold circuits of the plurality of sample and hold circuits receive the analog signal, the sample and hold circuits configured to feed the stored analog signals to the plurality of devices in the memory array (FIG. 1: row decoder circuitry 108 and column decode circuitry 110 receive and decode address signal to access memory array 104, see 4:19-37).
Regarding dependent claim 6, Hoei implicitly teaches a plurality of buffers configured to receive the analog signal from the sample and hold circuits and provide a buffered analog signal to the plurality of devices of the memory array (sample and hold circuitry 118 may include catching, i.e. multiple storage locations for each data value, see 5:42-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lam.
Regarding dependent claim 5, Lam teaches a resistor instead of a [first] transistor configured to convert the analog current signal from the digital-to-analog converter to an analog voltage signal prior to storing the analog signal on the plurality of sample and hold circuits.  
However, it would have been obvious to one with ordinary skill in the art to realize that a resistor can be replaced with a transistor or vice versa in aspect of converting a current to voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
October 20, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824